705 S.E.2d 352 (2010)
STATE of North Carolina
v.
David E. SIMPSON.
No. 381P10-2.
Supreme Court of North Carolina.
December 14, 2010.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
David Simpson, for pro se.


*353 ORDER

Upon consideration of the application filed by Defendant on the 29th of November 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 14th of December 2010."